DETAILED ACTION 
The preliminary amendment submitted on May 19, 2021 has been entered.  Claims 376-382 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application is being examined under the first-inventor-to-invent provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the inven-tion thereof by the applicant for a patent.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.  
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an appli-cation filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.  
Claims 376-378 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Zhao (WO 03/068144 A2).  See Figs. 10-12 and the discussion thereof.  
Claims 376-378 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chari1 (US 6,441,163 B1).  See Figs. 2-4 and the discussion thereof.  
Claims 376-378 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Widdison (WO 2004/016801 A2).  See the discussion at pp. 18-23.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 376-382 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-9 of U.S. Patent No. 8,088,387 B2.2  Although the claims at issue are not identical, they are not patentably distinct from each.  The ‘378 patent claims methods in such a manner that, by practicing the subject matter of the instant claims, one would necessarily also meet the limitations of at least one claim of the ‘387 patent.  
Claims 376-382 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29-33 of U.S. Patent No. 10,844,135 B2.3  Although the claims at issue are not identical, they are not patentably distinct from each other for substantially the same reasons.  
Claims 376-378 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8 of U.S. Patent No. 10,494,431 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other for substantially the same reasons.  
Claim 376-380 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 7,989,598 B2.4  Although the claims at issue are not identical, they are not patentably distinct from each other for substantially the same reasons.  
Claim 376-380 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-26 of U.S. Patent No. 7,097,840 B2.5  Although the claims at issue are not identical, they are not patentably distinct from each other for substantially the same reasons.  
Claim 376-377 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 6,716,821 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other for substantially the same reasons.  
Claim 376-378 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of U.S. Patent No. 6,441,163 B1.6  Although the claims at issue are not identical, they are not patentably distinct from each other for substantially the same reasons.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


October 12, 2022  


    
        
            
        
            
        
            
        
            
    

    
        1 Cited in the information disclosure statement (IDS) submitted on May 19, 2021.  
        2 See footnote 1.  
        3 See footnote 1.  
        4 See footnote 1.  
        5 See footnote 1.  
        6 See footnote 1.